DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Status of Claims
Claims 1-4, 7, 9-14, 17, and 19-26 were previously pending and subject to a final Office Action mailed 12/07/2020. Claims 1, 11, and 20 were amended. Claims 1-4, 7, 9-14, 17, and 19-26 are currently pending and are allowed as indicated below.

	

Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 13-15, filed 03/08/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-4, 7, 9-14, 17, and 19-26 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 101 rejection of Claims 1-4, 7, 9-14, 17, and 19-26 have been withdrawn.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner also notes the following limitations which were not found in previously cited art and available prior art: “sending, by the server computing system in the online marketplace, notification to a second computing device associated with the received contact information of the second user to request for approval to include the second user in the group trip, authorization for a transaction that falls into the parameters for the group trip, and a request for a payment method; sending, by the server computing system in the online marketplace, a notification to the first computing device associated with the first user that the second user has been verified and has agreed to authorize transactions associated with the group trip; accessing, by the server system in the online marketplace, the one or more data stores to determine details in the listing for the accommodation and the updated parameters of the group trip, the details in the listing comprising reservation date range for the accommodation, the total cost of the reservation for the accommodation, a number of rooms of the accommodation, and amenities of the accommodation; comparing, by the server computing system in the online marketplace, the reservation date range for the accommodation, the total cost of the reservation for the accommodation, the number of rooms of the accommodation, and the amenities of the accommodation to the updated 
The closest prior art includes:
Liu et al. (US 2016/0321566) teaches a user organizing a group trip. Specifically limitations such as “receiving, by a server computing system from a first computing device associated with a first user, a search request for accommodations in a given location”; “providing, by the server computing system to the first computing device, a listing for an accommodation in the given location, the listing comprising an option to request a group trip”; “receiving from the first computing device, by the server computing system, a request to book the accommodation a trip item for the group trip”; and “sending, by the server computing system, a confirmation notification to the first computing device and to the second computing device confirming booking of the accommodation trip item”. However, Liu does not teach the limitations of “Sending”, “Sending”, “Accessing”, “Comparing”, “Based on”, and “Based on” that Examiner noted above. Examiner also noting Liu teaches part of “receiving, by the server computing system from the first computing device, a request to register a group trip for the accommodation, the request including parameters for the group trip and contact information for a second user to be part of the group trip, the parameters for the 
US Patent 8700436 teaches a user inviting additional users to view the trip i.e. “receiving, by the server computing system from the first computing device, a request to register a group trip for the accommodation, the request including contact information for a second user to be part of the group trip”. However, the patent does not teach the limitations of “Sending”, “Sending”, “Accessing”, “Comparing”, “Based on”, and “Based on” that Examiner noted above.
US 2012/0109721 does not explicitly teach but suggests “determining, by the server system, that the first user is eligible for a group trip based on a verified government issued identification, positive reviews received for the user by a host of a listing for an accommodation and a verified payment method” as the driver has to provide their license and has to have positive ratings from previous passengers to be approved for 
Thakkar et al. (US 2013/0054281) does not explicitly teach but does suggest “receiving, by the server computing system, authorization from the second computing device to be included in the group trip, the authorization comprising information about the second user, payment device information, and an alteration to the parameters for the group trip comprising an alteration to the date range for staying in the accommodation, an alteration to the maximum amount per night, or an alteration to the total maximum amount per user for the accommodation; sending, by the server computing system to the first computing device associated with the first user, a request for approval of the alterations to the parameters for the group trip; receiving, by the server computing system from the first computing device associated with the first user, approval of the alterations to the parameters for the group trip, updating the parameters for the group trip based on the approved alterations, and storing the updated parameters in one or more data stores; automatically charging, by the server computing system, a payment device associated with the first user and a payment device associated with the second user according to the updated parameters related to the group trip indicating an amount of split cost for the group trip”. However, Thakkar does not teach the limitations of “Sending”, “Sending”, “Accessing”, “Comparing”, “Based on”, and “Based on” that Examiner noted above.
US 2017/0186055 suggests “verifying, by the server computing system, the second user based on confirming that the second user was previously verified as part of an online marketplace for the listing for the accommodation”. However, the reference does not 
Non patent literature Lopez published on 6/22/2017 https://thenextweb.com/apps/2017/06/22/airbnb-is-adding-split-payments-so-your-friends-dont-leave-you-hanging/ teaches splitting the cost of renting an AirBNB between multiple people. However, Lopez does not teach the limitations of “Sending”, “Sending”, “Accessing”, “Comparing”, “Based on”, and “Based on” that Examiner noted above.
Foreign reference WO 2005/017671 teaches organizing and compiling an itinerary for two travelers but the foreign reference does not teach the limitations of “Sending”, “Sending”, “Accessing”, “Comparing”, “Based on”, and “Based on” that Examiner noted above.
US Patent 10643292, US 2015/0163256, and US 2014/0297337 teach group travel systems and different ways to arrange accommodations. However, the references do not teach the limitations of “Sending”, “Sending”, “Accessing”, “Comparing”, “Based on”, and “Based on” that Examiner noted above.
Examiner also notes US 2020/0050976 and US 2019/0279317 as closest prior art which is unavailable as prior art due to the effective filing date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628   

     /GEORGE CHEN/     Primary Examiner, Art Unit 3628